Citation Nr: 1046928	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-38 741	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
lumbar spine degenerative disc and joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for 
cervical spine degenerative disc and joint disease. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to 
August 2005.

These matters come before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Columbia, South Carolina, 
on behalf of the RO in Roanoke, Virginia.  

In May 2010, the Veteran testified at a Central Office hearing 
before the undersigned acting Veterans Law Judge.  A transcript 
of that hearing is of record.  

These matters were previously before the Board in July 2010 and 
were remanded for further development.  They have now returned to 
the Board for further appellate consideration.  

During the pendency of the appeal, on October 13, 2010, the RO 
granted an evaluation of 20 percent for degenerative disc and 
joint disease of the cervical spine, and an evaluation of 20 
percent for degenerative disc and joint disease of the 
lumbosacral spine, effective August 14, 2010.




FINDING OF FACT

On November 15, 2010, prior to the promulgation of a decision in 
the appeal, the appellant, through his authorized representative, 
notified the Board that a withdrawal of this appeal, in its 
entirety, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.




ORDER

The appeal is dismissed.




		
MATTHEW D. TENNER
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


